DETAILED ACTION
Introduction
The following is an examiner’s amendment in response to the communications received on August 12, 2021, and an interview held with Ms. Mollie Smith on October 22, 2021.  Claims 1, 10, 13, 15, 18 and 22 are amended below, and claim 14 and 19 have been canceled. Claims 1-13, 15-18 and 20-22 are currently pending and allowed herein.

Response to Amendments
The 35 U.S.C. § 101 rejection as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments as the claimed recites applying pattern inference logic of a machine learning process to monitored data to determine synchronization patterns, and dynamically updating a synchronization profile, wherein the synchronization profile is learned over time based at least in part on the synchronization patterns.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Mollie Smith (Reg. No. 65739) on October 22, 2021.  



Amendments to the Claims:
This listing of claims will replace all prior versions and listings of claims in this application.

1.	(Currently Amended)	A computerized system for enforcing security of event data when synchronizing calendars, the system comprising:
one or more processors; and
computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors, implement a method comprising:
obtaining monitored data from monitoring activity via one or more user devices associated with a user to detect calendar activity associated with a set of calendars in a data store, wherein the monitored data comprises user activity, user preferences, synchronization events, calendar event data, a calendar context, an event context, or a user device context;
applying pattern inference logic of a machine learning process, comprising rules, associations, conditions, a prediction model, a classification model, or a pattern inference algorithm, to the monitored data to determine synchronization patterns or features;
dynamically updating a synchronization profile of a first calendar in [[a]] the set of calendars, wherein the synchronization profile is learned over time, based at least in part on [[using]] the synchronization patterns or features determined by the pattern inference logic, wherein the synchronization profile indicates 
detecting a first event that is a first calendar event, comprising first event data, wherein the first event is associated with the first calendar;
determining a second calendar based on at least one of the user activity, the first calendar, or the first event, wherein the second calendar is included in the set of calendars; 
determining that one or more items of the first event data in the first event are accessible to the second calendar based on the synchronization profile associated with the first calendar, the synchronization profile providing accessibility settings for respective items of the first event data, each accessibility setting indicating whether the respective item of the first event data is accessible or non-accessible to the second calendar;  
generating a scrubbed first event to be synchronized with the second calendar, the scrubbed first event generated by scrubbing the first event data based at least in part on the accessibility settings in the synchronization profile; and
updating the second calendar to display the scrubbed first event.
2.	(Previously Presented)	The system of claim 1, wherein a portion of the first event data included in the first event is displayed in the first calendar and access to the portion of the first event data is selectively restricted from the second calendar.

in response to updating the second calendar, providing, to a user that is enabled to view the second calendar, a notification that the second calendar includes the first event.
4.	(Original)	The system of claim 1, wherein the method further comprises:
determining a location of the first event; and
updating at least one of a start time or a stop time of the first event based on the location of the first event.
5.	(Currently Amended)	The system of claim 1, wherein the method further comprises:
detecting a second event included in the second calendar;
detecting a conflict between the first event and the second event; and
providing a suggestion, to [[a]] the user, of at least one alternative date, time, or location for at least one of the first event or the second event, wherein the at least one of the alternative date, [[the]] time, or [[the]] location resolves the conflict between the first event and the second event.
6.	(Original)	The system of claim 1, wherein the method further comprises:
determining a first schedule based on the first calendar;
determining a second schedule based on the second calendar; and
determining at least one of a date, a time, or a location for a second event based on the first schedule and the second schedule.

in response to determining the second calendar, providing [[a]] the user an option to include the first event in the second calendar; and
in response to receiving a user selection of the option, updating the second calendar to include the first event. 
8.	(Original) The system of claim 1, wherein the method further comprises:
detecting an update to the first event that includes at least one of an update to a date, a start time, a stop time, or a location of the first event; and
updating the second calendar to include the update to the first event.
9.	(Previously Presented) The system of claim 1, wherein the method further comprises:
determining a shared portion of the first event data included in the first event based on at least one of a context of the first event, a context of the first calendar, or the user activity;
determining a restricted portion of the first event data included in the first event based on at least one of the context of the first event, the context of the first calendar, or the user activity;
providing each of the first calendar and the second calendar the shared portion of the first event data;
providing the first calendar the restricted portion of the first event data; and
restricting the second calendar from accessing the restricted portion of the first event data.

determining a first weight associated with a first user of the first calendar;
determining a second weight associated with a second user of the second calendar; and
scheduling a second event based on the first calendar, the second calendar, the first weight associated with the first user, and the second weight associated with the second user.
11.	(Original) The system of claim 1, wherein the method further comprises:
determining a first weight associated with the first event;
determining a second weight associated with a second event that is included in the second calendar; and
scheduling a third event based on the first calendar, the second calendar, the first weight associated with the first event, and the second weight associated with the second event.
12.	(Previously Presented) The system of claim 1, wherein determining the second calendar is based on the synchronization profile associated with the first calendar.
13.	(Currently Amended)	A computerized method for enforcing security of event data during calendar synchronization, the method comprising:
providing a synchronization profile of a first calendar, the synchronization profile providing a list of rules, heuristics, or policies that restrict or allow access, by calendars in a set of calendars, to selective portions of event data associated with the first calendar;
obtaining monitored data from monitoring activity via one or more user devices to detect calendar activity associated with the set of calendars in a data store, wherein the monitored data comprises user activity, user preferences, synchronization events, calendar event data, a calendar context, an event context, or a user device context;
applying pattern inference logic of a machine learning process, comprising rules, associations, conditions, a prediction model, a classification model, or a pattern inference algorithm, to the monitored data to determine synchronization patterns or features;
dynamically updating the synchronization profile, wherein the synchronization profile is learned over time, based at least in part on the synchronization patterns or features determined by the pattern inference logic;
generating a calendar-event data accessibility map, based at least in part on the synchronization profile, that includes, for respective calendars in the set of calendars, an accessibility setting for each item of event data included in individual events in the first calendar indicating whether to make the item of event data accessible to the respective calendar;
detecting a first event that is a calendar event, comprising first event data,  wherein the first event is associated with the first calendar;
determining a second calendar based on at least one of user activity, the first calendar, or the first event, wherein the second calendar is included in the set of calendars; 
determining that  a first item of the first event data in the first event is accessible to the second calendar, and a second item of the first event data is restricted from access by the second calendar, based on accessing corresponding accessibility settings in the calendar-event data accessibility map; and

14.	(Canceled) 
15.	(Currently Amended)	The computerized method of claim 13, further comprising:
detecting a second event included in the second calendar;
detecting a conflict between the first event and the second event; and
providing a suggestion, to a user, of at least one alternative date, time, or location for at least one of the first event or the second event, wherein the at least one of the alternative date, [[the]] time, or [[the]] location resolves the conflict between the first event and the second event.
16.	(Previously Presented) The computerized method of claim 13, further comprising:
detecting an update to the first event that includes at least one of an update to a date, a start time, a stop time, or a location of the first event; and
updating the second calendar to include the update to the first event.
17.	(Previously Presented) The computerized method of claim 13, further comprising:
determining a shared portion of the first event data included in the first event based on at least one of a context of the first event, a context of the first calendar, or the user activity;

providing each of the first calendar and the second calendar the shared portion of the first event data;
providing the first calendar the restricted portion of the first event data; and
restricting the second calendar from accessing the restricted portion of the first event data.
18.	(Currently Amended)	One or more computer-storage media having instructions stored thereon, wherein the instructions, when executed by a processor of a computing device, cause the computing device to perform actions for enforcing security of event data when synchronizing calendars, the actions including:
obtaining monitored data from monitoring activity via one or more user devices associated with a user to detect calendar activity associated with a set of calendars in a data store, wherein the monitored data comprises user activity, user preferences, synchronization events, calendar event data, a calendar context, an event context, or a user device context;
applying pattern inference logic of a machine learning process, comprising rules, associations, conditions, a prediction model, a classification model, or a pattern inference algorithm, to the monitored data to determine synchronization patterns or features;
dynamically updating a synchronization profile of a first calendar in [[a]] the set of calendars, wherein the synchronization profile is learned over time, based at least in part on [[using]] the synchronization patterns or features determined by the pattern inference logic, 
, the synchronization profile indicating accessibility, by particular calendars in the set of calendars, to selective portions of event data associated with the first calendar;
detecting a first event that is a calendar event, comprising first event data,  wherein the first event is associated with the first calendar;
determining a second calendar based on at least one of the user activity, the first calendar, or the first event, wherein the second calendar is included in the set of calendars; 
determining that  a first item of the first event data in the first event is accessible to the second calendar, and second item of the first event data is non-accessible to the second calendar, based on the synchronization profile associated with the first calendar, the synchronization profile providing accessibility settings for respective items of the first event data, each accessibility setting indicating whether the respective item of the first event data is accessible or non-accessible to the second calendar; and
updating the second calendar to display the first item of the first event data in the first event, wherein access to the second item of the first event data is restricted from the second calendar, as determined at least in part from the synchronization profile.

 20.	(Previously Presented) The one or more computer-storage media of claim 18, the actions further comprising:
determining a first schedule based on the first calendar;
determining a second schedule based on the second calendar; and
determining at least one of a date, a time, or a location for a second event based on the first schedule and the second schedule.
21.	(Previously Presented) The system of claim 1, wherein dynamically updating the synchronization profile of the first calendar thereby reduces, over time, manual effort required for calendar synchronization.
22.	(Currently Amended)	The system of claim 1, wherein dynamically updating the synchronization profile of the first calendar comprises using the machine learning process that learns synchronization preferences of [[a]] the user over time at least in part from the monitored data.
ALLOWANCE
The following is an allowance. Claims 1-13, 15-18 and 20-22 are currently pending and allowed, as amended above.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is related to a system for enforcing security of event data during calendar synchronization upon detecting a calendar activity associated with a set of calendars using a pattern inference logic of a machine learning process with the monitored user devices activity data to determine synchronization patterns. 
The closest prior arts of Cheng et al., (US 2019/0052728) and in view of Lu, (US 2006/0190313) fail to teach or suggest “obtaining monitored data from monitoring activity via one or more user devices associated with a user to detect calendar activity associated with a set of calendars in a data store, wherein the monitored data comprises user activity, user preferences, synchronization events, calendar event data, a calendar context, an event context, or a user device context; applying pattern inference logic of a machine learning process, comprising rules, associations, conditions, a prediction model, a classification model, or a pattern inference algorithm, to the monitored data to determine synchronization patterns or features; dynamically updating a synchronization profile of a first calendar in the set of calendars, wherein the synchronization profile is learned over time, based at least in part on the synchronization patterns or features determined by the pattern inference logic, wherein the synchronization profile indicates accessibility, by particular calendars in the set of calendars, to selective portions of event data associated with the first calendar.”
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pan Choy whose telephone number is (571)270-70388.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624